Citation Nr: 1010465	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE


Entitlement to service connection for a back disorder, to 
include degenerative joint disease of the lumbar spine. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Des Moines, Iowa in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from June 1951 to June 1952, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    

The appellant testified during a Video Conference hearing 
before the undersigned Veterans Law Judge in January 2010.  

Upon review of all evidence of record, the Board finds that 
additional development of the appellant's claim is necessary.  
As such, this claim is hereby REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  VA 
will contact the appellant and inform him that further action 
is required on his part.  


REMAND

In this appeal, the appellant seeks service connection for a 
low back disorder he believes developed as a result of his 
experiences during military service. See appellant's 
statements; January 2010 BVA hearing testimony.  In this 
regard, the appellant appears to allege that while he did not 
specifically injure his back in service, he strained his back 
throughout service while performing military duties that 
included lifting and carrying extremely heavy bomb parts. Id.  
Post-service, the appellant asserts that he experienced back 
pain soon after service discharge; that he obtained medical 
treatment for his back after service; and that he has 
continued to experience back pain and problems since service. 
Id.  Therefore, he contends that his current back disorder, 
to include diagnoses of lumbar spinal stenosis and 
degenerative joint disease of the lumbar spine, is likely 
related to service. Id.  
  

The United States Court of Appeals for the Federal Circuit 
(the "Federal Circuit Court") has held that lay evidence is 
one type of evidence that must be considered when evaluating 
a veteran's service connection claim; and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements. 

In Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the 
United States Court of Appeals for Veterans Claims (the 
"Court") indicated that varicose veins was a condition 
involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit Court determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify 
the condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well. 
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.


Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")). 

In this case, a review of the appellant's service treatment 
records reveals that they are not necessarily supportive of 
the appellant's claim.  However, the Board observes that 
these records also do not contradict the appellant's 
assertions that he performed intensive labor-lifting 
activities in service that may have placed pressure and/or 
strain on his lower back, even if such pressure was not 
reported or documented as a back strain in the appellant's 
service treatment records. See service treatment records; May 
1952 report of medical examination.   

Since the appellant is competent to report the activities he 
participated in during service, and his statements and 
testimony appear to be credible (a finding that will be 
discussed in more detail below), the Board turns to the 
question of whether the appellant's diagnosed back disorder 
is related to the appellant's activities in service. See 
Layno v. Brown, supra. 

Focusing on the appellant's post-service treatment records, 
the Board observes that the claims file contains VA and 
private medical records dated from 1948 to 2008 that 
reference the appellant's treatment for various disorders.  
While the appellant testified that he received medical 
treatment for his back soon after his separation from 
service, the Board's review of his medical records dated from 
1948 to 1980 fails to reveal such medical treatment. See 
January 2010 BVA hearing testimony; private medical records.  
In fact, a document that appears to be an employment physical 
dated in March 1969 fails to reference any back complaints 
being made by the appellant; and also notes that a physical 
examination of the appellant's musculoskeletal system was 
normal at that time. See private medical records.  Rather, it 
appears that the first documented treatment for the 
appellant's cervical spine occurred in February 1981, with 
treatment for the lumbar spine being documented in May 1982. 
Id.  

While the above-referenced records obviously do not support 
the appellant's claim (or his credibility), the Board finds 
it notable that the May 1982 medical record cited above 
indicates that the lumbar back pain experienced by the 
appellant at that time had its onset with "no history of 
injury" being complained of and without any "particular 
abnormalities referable to the back." May 1982 private 
medical records.  X-rays taken of the appellant's lumbar 
spine in May 1982 revealed multiple degenerative changes, 
with disc spaces that were not found to be particularly 
narrowed. Id.  

In light of the above-referenced evidence and the holding of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
finds that doubt has been raised as to the possibility that 
the appellant's current back disorder may be related to the 
alleged work the appellant performed during his period of 
service.  As such, the Board concludes that a VA medical 
opinion should be obtained that addresses this medical issue.  
In making this finding, the Board acknowledges that the 
claims file contains a letter from one of the appellant's 
private doctors (apparently sent in response to a request 
from the appellant's representative) dated in April 2006 in 
which the doctor stated that "it is impossible to say that 
minus his service injury in the early 1950s that [the 
appellant] would not have had the same problems he had later 
in life.  We see plenty of people his age from all walks of 
life who develop these degenerative problems." See April 
2006 letter from M.C., M.D.  As the Board is uncertain as to 
what specific injury Dr. C. was referring to in his letter, 
whether the degenerative problems referenced in his letter 
pertain to the appellant's lower back and/or whether Dr. C. 
took into consideration all of the appellant's medical 
records (to include the records dated in 1982 that revealed 
lumbar spine degenerative changes) in formulating his 
opinion, the Board concludes that a VA medical opinion 
remains warranted.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's service connection 
claim, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should afford the appellant 
a VA orthopedic examination for the 
purpose of obtaining a medical opinion 
as to whether it is at least as likely 
as not that the appellant's current 
back disorder is etiologically related 
to the appellant's military service 
based upon a review of all evidence of 
record, to include (but not limited to) 
the appellant's service records, post-
service records, statements and 
testimony contained in the claims file.  
As such, the  appellant's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
discuss the rationale for any opinion 
expressed.  If no opinion can be 
rendered, without resorting to pure 
speculation, the examiner should 
explain why this is not possible. 

3.  After considering all of the 
evidence of record, the RO should 
review on the merits the appellant's 
claim of entitlement to service 
connection for a back disorder.  In 
doing so, the RO should please note 
that this appeal has been advanced on 
the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  As such, 
expedited handling of this appeal is 
requested.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



